Title: To James Madison from Thomas Jefferson, 10 September 1825
From: Jefferson, Thomas
To: Madison, James


        Circular
       
        
          Dear Sir
          Monticello Sept. 10. 25.
        
        The state of my health renders it perfectly certain that I shall not be able to attend the next meeting of visitors (Oct. 3) at the University. Yet I think there is no one but myself to whom the matters to be acted on are sufficiently known for communication to them. This adds a reason the more for inducing the members to meet at Monticello the day before, which has been heretofore found to facilitate and shorten our business. If you could be here then on the sunday to dinner, that afternoon and evening and the morning of the Monday will suffice for all our business and the board will only have to ride to the University pro formâ for attesting the proceedings. Permit me therefore to expect you to dinner on that day (Oct. 2) which as it is ever grateful to me, seems on this occasion to be peculiarly urgent. Accept I pray you the assurance of my high and friendly esteem and respect.
        
          Th: Jefferson
        
        
          P.S. The above is circular, but I hope you will be able to come a day before that proposed for the other gentlemen, that you may have time to go over the papers at leisure.
        
      